DETAILED ACTION

The following is a non-final office action is response to communications received on 09/06/2022.  Claims 31-50 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species C (Fig 10) in the reply filed on 09/06/2022 is acknowledged.  The traversal is on the ground(s) that Species A, B and C do not illustrate mutually exclusive characteristics and that most parts can be interchanged (page 6).  This is not found persuasive because the mutually exclusive characteristics of Species A-C were properly established and demonstrated in paragraph 2 of the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 31-50 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chau et al. (US 8,449,599).

    PNG
    media_image1.png
    767
    1113
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    1126
    media_image2.png
    Greyscale

Regarding Claim 31, Chau teaches a delivery system (2000) for delivering a prosthetic heart valve device (100) to a native atrioventricular valve having a having a native annulus and native leaflets, the delivery system comprising: an outer sheath (2102) configured to retain a prosthetic heart valve device (Figs 63-65); and an inner sheath (Col 24: line 59 – Col 25 line 17) configured to retain only a portion of the prosthetic heart valve device therein, wherein the inner sheath is slidable relative to the outer sheath (Col 24: line 59 – Col 25 line 17), wherein the outer sheath (2102) is configured to be retracted to enable a first portion (arms 126) of the prosthetic heart valve device to radially expand (Fig 64) while a second portion (body 122) of the prosthetic heart valve device is retained within the inner sheath, and wherein the inner sheath is configured to be retracted to enable a second portion of the prosthetic heart valve device to radially expand (Col 24: line 59 – Col 25 line 17).  
Regarding Claim 32, Chau teaches wherein the system further comprises: a middle member (2106) disposed within the inner sheath, wherein the middle member is configured to engage the prosthetic heart valve device (Col 24: lines 31-34).  
Regarding Claim 33, Chau teaches wherein the system further comprises: an inner shaft (2006) disposed within the middle member (Figs 49-50).  
Regarding Claim 34, Chau teaches wherein the system further comprises: a prosthetic heart valve (100) device disposed within the outer sheath (2102).
Regarding Claim 35, Chau teaches wherein the prosthetic heart valve device includes a support (122) and a plurality of arms (126) extending from an outflow end of the support, wherein the first portion of the prosthetic valve includes in the plurality of arms.  
Regarding Claim 36, Chau teaches wherein the inner sheath does not retain the plurality of arms therein (Col 24: line 59 – Col 25 line 17).  
Regarding Claim 37, Chau teaches wherein the system further comprises: a middle member disposed (2106) within the inner sheath, wherein the middle member is configured to engage the support of the prosthetic heart valve device (Col 24: lines 31-34).
Regarding Claim 38, Chau teaches wherein the system further comprises: an inner shaft (2006) disposed within the middle member.
Regarding Claim 39, Chau teaches wherein the system further comprises a tip (2030) coupled to a distal end of the inner shaft.  
Regarding Claim 40, Chau teaches wherein the system further comprises a guidewire lumen disposed through the inner shaft and the tip (Col 19: lines 43-45).
Regarding Claims 41-46, Chau teaches the system as set forth in the rejections of claims 31-40.
Regarding Claims 47-50, Chau teaches the system as set forth in the rejections of claims 31-40.  Further, Chau teaches wherein the support is self-expanding (Col 11: lines 54-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quadri et al. (US 8,414,644) teaches a delivery system (Figs 15A-15H) for delivering a prosthetic heart valve device to a native atrioventricular valve having a having a native annulus and native leaflets, the delivery system comprising: an outer sheath configured to retain a prosthetic heart valve device; and an inner sheath configured to retain only a portion of the prosthetic heart valve device therein, wherein the inner sheath is slidable relative to the outer sheath, wherein the outer sheath is configured to be retracted to enable a first portion of the prosthetic heart valve device to radially expand while a second portion of the prosthetic heart valve device is retained within the inner sheath, and wherein the inner sheath is configured to be retracted to enable a second portion of the prosthetic heart valve device to radially expand.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774